Citation Nr: 1118229	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-23 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the orthopedic manifestations of degenerative disc disease (DDD), lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.

During the course of this appeal, the Veteran was granted a separate 10 percent evaluation for radiculopathy of the right lower extremity.  The Veteran indicated that he was satisfied with this rating; therefore, this decision will not address the propriety of the 10 percent evaluation that was assigned for the neurological symptoms associated with the Veteran's lumbar spine disability.  The discussion below is limited to the orthopedic manifestations of the low spine disorder.


FINDING OF FACT

The Veteran's DDD, lumbar spine, was not shown to be characterized by forward flexion of 60 degrees or less, combined motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There was also no evidence of incapacitating episodes requiring treatment by a physician and bed rest prescribed by a physician.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for DDD, lumbar spine, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in December 2004, prior to the issuance of the rating decision that is appealed herein, which explained VA's duty to assist the Veteran with obtaining evidence in support of his claim. It also explained what the evidence needed to show in order to establish service connection for a claimed disability.  While the Veteran was not provided the notice required by Dingess, this error is harmless insofar as service connection for the Veteran's lumbar spine disorder was granted; thus the benefit sought was at that time granted in full.

The Veteran's claim for a higher rating for his DDD of the lumbar spine is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for DDD, lumbar spine, and assigned a 10 percent rating for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was issued an SOC addressing the downstream issue in December 2006.  He was also sent supplemental statements of the case (SSOCs) that addressed this issue in April 2009, April 2010, May 2010, and July 2010.

In addition to its duties to provide certain notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records and private treatment records.  The Veteran was also afforded 3 VA examinations of his lumbar spine and those examinations adequately documented the symptoms and functional effects of the Veteran's DDD of the lumbar spine.  

For these reasons, the board finds that VA satisfied its obligations pursuant to the VCAA in this case.

II.  Initial Rating

The Veteran contends that the symptoms of his DDD, lumbar spine, are more severe than are contemplated by the currently assigned 10 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

In this case, the Veteran was first afforded a VA examination of his spine in May 2005.  At that time, there was no tenderness over the spinous process from the cervical to the lumbosacral spine, there were no paraspinous muscle spasms, and there were no postural or fixed abnormalities.  The range of motion of the Veteran's spine was forward flexion to 75 degrees, 0 to 20 degrees of left and right lateral flexion, 0 to 15 degrees of extension, and rotation was 0 to 15 degrees to the right and left.  All of the Veteran's motions were limited by stiffness.  There were no signs of fatigability with repetitive motion testing. The examiner diagnosed degenerative disease of the lumbosacral spine. 

The Veteran underwent an MRI of his spine in September 2006.  These showed multilevel degenerative joint and degenerative disk diseases which combined to cause bilateral neural foraminal narrowing from L2-L3 through L5-S1 which was most pronounced at L5-S1. 

A November 2006 treatment note reflected that the Veteran reported a several year history of back pain that got progressively worse, especially within the past 6 months.  He localized the pain to the L5-S1 level.  His range of motion of the spine was "somewhat limited" but actual measurements were not provided.  X-rays were interpreted as showing multi-level degenerative disease of the spine with spondylosis.

The Veteran was afforded another VA examination of his spine in May 2007.  At that time, the Veteran did not report any history of hospitalization or surgery, trauma to the spine, or neoplasm.  The Veteran had some complaints of urinary frequency and urgency, paresthesias, leg or foot weakness, unsteadiness, visual dysfunction, and dizziness.  The examiner noted that the Veteran's vision problems were not related to his low back pain.

The Veteran reported a history of fatigue, decreased motion, stiffness, spasms, and pain.  The Veteran reported that he had low back pain that began in or around 2000 and got worse since that time.  He also reported sciatic pain on the right.  The Veteran described the pain as of moderate severity, dull and constant.  It radiated across the right buttock down the right thigh to the posterior knee.  The radiating pain was sharp in nature.

The Veteran reported that he had severe flare ups of his spinal problem every 2 to 3 weeks that would last hours.  The Veteran was unable to identify any precipitating factors, but noted that moving, repositioning, and medication helped relieve the flare ups.  The Veteran reported that during flare ups bending, walking, standing, and sitting all caused more pain.  The Veteran reported that he could walk more than 1/4 mile but less than 1 mile. There were no objective abnormalities of the thoracic spine.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  

An inspection of the spine showed normal posture and head position, symmetry in appearance, and a normal gait.  There was lumbar lordosis and lumbar flattening but no gibbus, kyphosis, list, scoliosis, or reverse lordosis.

The Veteran was able to flex forward to 90 degrees, with pain beginning at 20 degrees.  There was pain on active and passive motion.  There was pain after repetitive use, but no additional loss of motion.  The Veteran had 20 degrees of extension, with pain that began at 10 degrees. Right lateral flexion was to 30 degrees with pain beginning at 10 degrees.  Left lateral flexion was 0 to 20 degrees with pain beginning at 10 degrees. Lateral rotation on the right was 0 to 30 degrees with pain beginning at 10 degrees.  Lateral rotation on the left was 0 to 20 degrees with pain beginning at 20 degrees.  There was pain with active and passive motion with all movements, as well as pain with repetitive use, but no additional loss of motion on repetitive use of the joint. 

X-rays of the spine showed degenerative changes.  Marginal osteophytes in the mid and lower level spine and disk space narrowing was demonstrated at multiple levels but this was most pronounced at the levels of L4-5 and L5-S1.  Pedicles were intact.  The examiner diagnosed lumbar degenerative joint disease.

The Veteran reported that he worked part time in security.  He did not lose any time from work in the last 12 month period.  However, the Veteran's lumbar spine disability was assessed as having significant effects on his employment, resulting in decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and pain.  The Veteran described pain with movement.  The Veteran's lumbar spine disability was assessed as severely impacting his ability to travel, moderately affecting his ability to shop, exercise, play sports, and engage in recreational activities, and to mildly affect his ability to feed himself, bathe, dress, toilet, and groom himself.  

On his VA Form 9 dated in June 2009 the Veteran reported that he had constant back pain that he treated with medication  He reported that sometimes it was difficult to stand straight up or to get up out of a chair or bed.

An MRI report from August 2009 showed diffuse degenerative disc disease, moderate spondylosis, and old Schmorl nodes.  Mild lateral recess stenoses were present at L2-L3, L3-L4, and L4-L5.  There were no definite sites of neural impingement or spinal stenosis.

The Veteran was reexamined by VA in April 2010.  At that time, the Veteran brought a copy of an additional MRI of the lumbar spine from July 2009.  There was a mention of an additional finding of L1 and L2 anterior wedging without destructive change.  The examiner noted that, if present, these should have been seen on the August 2009 MRI as well, leaving the dilemma of which MRI was correct and this was discussed with the Veteran.

The Veteran reported that he had low back pain that he rated 7 out of 10 in severity.  He reported that if he turned over in bed from the side position it exacerbated his pain and interrupted his sleep. He has less sitting or standing or walking tolerance.  The Veteran reported that his back pain got progressively worse since its onset.  He treated his back pain with medication and local injections, but his response to these treatments was poor.  The Veteran reported urinary urgency and frequency, erectile dysfunction, leg or foot weakness, falls, numbness, unsteadiness, and falls.  However, the etiologies of these symptoms were unrelated to the claimed disability.

The Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He described the pain and a constant deep ache in the lumbar region that was of moderate severity.  He reported weekly severe flare ups that lasted 1 to 2 days that were precipitated by prolonged sitting, walking, and standing.  Leaning forward and resting helped to relieve the symptoms of flare ups.  The Veteran felt that during flare ups his range of motion was reduced by 75 percent or more.  The Veteran used a cane for walking and was unable to walk more than a few yards.  He underwent 2 sets of injections for flare ups in November 2009 and December 2009.

The Veteran's head position and posture were normal and there was symmetry in appearance.  The Veteran had a very slightly antalgic gait.  There was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, or reverse lordosis.  There was lumbar flattening.  There was no ankylosis.  There was no muscle spasm, localized tenderness, or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  

The Veteran had 0 to 75 degrees of flexion, 0 to 18 degrees of extension, 0 to 15 degrees of right and left lateral flexion, and 0 to 25 degrees of left and right lateral rotation.  There was objective evidence of pain on active range of motion and with repetitive motion testing.  There were no additional limitations after three repetitions of range of motion.  

There were no incapacitating episodes of intervertebral disc syndrome.  The Veteran reported that he lost 12 weeks from work in the last year, but this was due to a total knee replacement not his back.  

The examiner diagnosed lumbar DJD and DDD, and possible L1 and L2 anterior wedge changes (seen on 1 out of 2 lumbar MRIs).  This disability had significant effects on the Veteran's work and he was assigned different duties as a result of his back pain.  He had decreased mobility, problems with lifting and carrying, difficulty reaching, weakness or fatigue, decreased strength in the lower extremity, and pain.  The examiner assessed the Veteran's back problem as preventing exercise, sports, or recreation, severely affecting his ability to chores or shopping, moderately affecting his ability to travel, bathe, dress, and toilet, and to have no effect on his feeding or grooming. 

The Veteran had another MRI in June 2010.  At that time, mild neural foraminal stenosis was seen at several levels secondary to mild degenerative changes.

The evidence does not establish entitlement to a rating in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine.  While he experiences low back pain and pain with movement, at no time was the range of motion of his thoracolumbar spine limited to 60 degrees of less of forward flexion or a combined range of motion of 120 degrees or less.  Rather, the Veteran at all times had between 75 and 90 degrees of forward flexion and a combined range of motion of more than 120 degrees.  While the Veteran experienced pain with motion with as little as 20 degrees of forward flexion, he was nonetheless able to achieve a fuller range of motion.  Similarly, while he experienced pain with repetitive motion, his range of motion did not decrease with repetition.  While the Veteran assessed his range of motion as being severely limited during flare ups, there is no objective documentation of the additional limitation of motion.  As such, the VA examinations offer the best evidence to assess the Veteran's range of motion of his lumbar spine and, as previously noted, they do not show limitation of motion that is more severe than is encompassed by the current 10 percent rating.  Moreover, there is no evidence of incapacitating episodes of intervertebral disc syndrome to render the alternative rating criteria applicable.  Finally, while the Veteran's DJD could be alternatively rated pursuant to diagnostic code 5003, which addresses arthritis, this would not yield a higher rating because arthritis is rated upon the limitation of motion of the affected joint, where compensable.  Thus, application of this criteria would yield the same 10 percent rating as presently applies.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial evaluation in excess of 10 percent for the orthopedic manifestations of DDD, lumbar spine, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


